93 S.E.2d 431 (1956)
244 N.C. 380
STATE
v.
O'Berry STEPHENS.
No. 723.
Supreme Court of North Carolina.
June 26, 1956.
*433 William B. Rodman, Jr., Atty. Gen., T. W. Bruton, Asst. Atty. Gen., for the State.
L. J. Britt, McLean & Stacy, Lumberton, for defendant, appellant.
HIGGINS, Justice.
The assignment of error relied upon challenges the sufficiency of the evidence to go to the jury and to sustain the verdict of manslaughter. The defendant does not contend that error was committed, either in the admission or exclusion of evidence, or in the court's charge.
Admittedly, this is a case of circumstantial evidence. The defendant argues, therefore, that it was the duty of the trial court to analyze and weigh the evidence and to sustain the motion for judgment as of nonsuit unless the evidence, when so weighed and analyzed, points unerringly to the guilt of the accused and excludes every other reasonable hypothesis. The argument does not distinguish between the function of the court and the function of the jury. When the evidence is closed and the defendant moves for a directed verdict of not guilty, or demurs to the evidence, or moves for judgment of nonsuit, (the three being for all practical purposes synonymous) the trial court must determine whether the evidence taken in the light most favorable to the State is sufficient to go to the jury. That is, whether there is substantial evidence against the accused of every essential element that goes to make up the offense charged. If the trial court so finds, then it is its duty to overrule the motion and submit the case to the jury. Otherwise, the motion should be allowed. If the motion is overruled, it becomes the court's duty to charge the jury that in making up its verdict it must return a verdict of not guilty unless the evidence points unerringly to the defendant's guilt and excludes every other reasonable hypothesis. It is the duty of the jury to weigh and analyze the evidence and to determine whether that evidence shows guilt beyond a reasonable doubt.
When a case comes here on exception to the refusal of the trial court to sustain the motion to dismiss, the rule applicable to this Court is the same as that applicable to the trial court. Taking the evidence in the light most favorable to the State, if the record here discloses substantial evidence of all material elements constituting the offense for which the accused was tried, then this court must affirm the trial court's ruling on the motion. The rule for this and for the trial court is the same whether the evidence is circumstantial or direct, or a combination of both.
We are advertent to the intimation in some of the decisions involving circumstantial evidence that to withstand a motion for nonsuit the circumstances must be inconsistent with innocence and must exclude every reasonable hypothesis except that of guilt. We think the correct rule is given in State v. Simmons, 240 N.C. 780, 83 S.E.2d 904, 908, quoting from State v. Johnson, 199 N.C. 429, 154 S.E. 730: "`If there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury.'" The above is another way of saying there must be substantial evidence of all material elements of the offense to withstand the motion to dismiss. It is immaterial whether the substantial evidence is circumstantial or direct, or both. To hold that the court must grant a motion to dismiss unless, in the opinion of the court, the evidence excludes every reasonable hypothesis of innocence would in effect constitute the presiding judge the trier of the facts. Substantial evidence of guilt is required before the court can send the case to the jury. Proof of guilt beyond a reasonable doubt is required before the jury can convict. What is substantial evidence is a question of law for the court. What that evidence proves or fails to prove is a *434 question of fact for the jury. State v. Simpson, N.C., 93 S.E.2d 425; State v. Duncan, N.C., 93 S.E.2d 421; State v. Simmons, supra; State v. Grainger, 238 N.C. 739, 78 S.E.2d 769; State v. Fulk, 232 N.C. 118, 59 S.E.2d 617; State v. Frye, 229 N.C. 581, 50 S.E.2d 895; State v. Strickland, 229 N.C. 201, 49 S.E.2d 469; State v. Minton, 228 N.C. 518, 46 S.E.2d 296; State v. Coffey, 228 N.C. 119, 44 S.E.2d 886; State v. Harvey, 228 N.C. 62, 44 S.E.2d 472; State v. Ewing, 227 N.C. 535, 42 S.E.2d 676; State v. Stiwinter, 211 N.C. 278, 189 S.E. 868; State v. Johnson, supra.
In this case the defendant procured dynamite, fuse, and cap on the day preceding the explosion. This he at first denied, but later admitted when confronted with the witnesses from whom he procured them. The officer found a spent fuse near the scene of the explosion. Reconstruction of the stove from its pieces showed the explosion occurred under, and not in it. The force of the explosion made a hole in the floor and in the ground beneath it. Kerosene in both tanks of the stove indicated the kerosene did not explode. The defendant was present in the kitchen immediately before and was absent at the exact time of the explosion. The evidence showed an apparent motive and it also showed a lack of effort to assist his wife until a neighbor arrived. The character and extent of Mrs. Stephens' injuries, together with other circumstances, indicated she was killed by a charge of dynamite. The facts and circumstances point strongly to the crime of murder.
Evidence of manslaughter is lacking. The defendant, however, cannot complain that "the jury, by an act of grace," has found him guilty of a lesser offense. "Such verdicts occur now and then, despite the efforts of the courts to discourage them. When they do, although illogical or even incongruous, since they are favorable to the accused, it is settled law that they will not be disturbed." State v. Bentley, 223 N.C. 563, 27 S.E.2d 738, 740; State v. Roy, 233 N.C. 558, 64 S.E.2d 840; State v. Matthews, 231 N.C. 617, 58 S.E.2d 625; State v. Harvey, supra; State v. Robertson, 210 N.C. 266, 186 S.E. 247.
The record discloses
No error.